Filed 12/2/97 by Clerk of Supreme Court



IN THE SUPREME COURT



STATE OF NORTH DAKOTA



1997 ND 218





Jerry R. Gerard,                         Petitioner and Appellant



       v.



State of North Dakota,                    Respondent and Appellee





Civil Nos. 970135-137





Appeal from the District Court for Ward County, Northwest Judicial District, the Honorable Gary A. Holum, Judge.

AFFIRMED.

Per Curiam.

Richard L. Hagar, of Kenner Sturdevant Peterson Cresap, P.C., P.O. Box 970, Minot, ND 58702-0970, for petitioner and appellant. 

John P. Van Grinsven, III, Assistant State's Attorney, Courthouse, Minot, ND 58701, for respondent and appellee.

Gerard v. State

Civil Nos. 970135-137



Per Curiam.

[¶1]	The final judgment and order denying Jerry R. Gerard's application for postconviction relief is affirmed under NDRAppP 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Herbert L. Meschke

Dale V. Sandstrom

William A. Neumann